Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	This office action is a response to applicant’s communication submitted March 2, 2022, wherein claim 16 is amended.  This application is a continuation of US application 15/706604, now abandoned, filed September 15, 2017, which is a continuation of US application 14/631760, now abandoned, filed February 25, 2015, which is a continuation of US application 12/831131, now abandoned, filed July 6, 2010, which claims benefit of provisional applications 61/355025, filed June 15, 2010, and 61/223294, filed July 6, 2009, and is a continuation in part of US application 12/267602, now abandoned, filed November 9, 2008, which claims benefit of provisional applications 61/196046, filed October 14, 2008, 61/008407, filed December 20, 2007, and 61/002705, filed November 9, 2007.
Claims 16-25, 31, and 32 are pending in this application.
Claims 16-25, 31, and 32 as amended are examined on the merits herein.

Priority
Parent application 12/267602, of which this application is a continuation in part, as well as provisional applications 61/223294, 61/196046, 61/008407, and 61/002705, fail to provide written description of the claims as currently pending, as these applications do not describe an effect of the bacterial zwitterionic polysaccharide on the percentage of Foxp3+ T-cells.  Therefore the effective filing date of instant claims 16-33 is the filing date of provisional application 61/355025, filed June 15, 2010.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-21, 23-25, 31, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (PCT international publication WO02/45708, reference of record in previous action) in view of Head et al. (Reference of record in previous action) in view of Mazmanian et al. (NPL reference 395 included with PTO-1449 submitted December 8, 2020) in view of Li et al. (Reference of record in previous action) in view of Vandenbark et al. (PCT international publication WO2006/012641, reference of record in previous action) in view of Uhlig et al. (Reference of record in previous action)
The claimed invention is directed to a method comprising administering a zwitterionic bacterial polysaccharide to a subject having an imbalanced Th1 or Th17 cell profile, wherein the subject either does not have colitis and is prevented from developing colitis, or the subject does have colitis, which is reduced by the treatment.  Base claim 16 further specifies a step a) of identifying a subject in need having an imbalance of a T-helper 1 and/or T-helper 17 cell profile, a step b) comprising orally or rectally administering to the subject a zwitterionic bacterial polysaccharide, wherein the polysaccharide increases the percentage of Foxp3+ T-cells in the mesenteric lymph nodes and/or intestinal compartment of the subject, and a step c) comprising measuring Foxp3 in the mesenteric lymph nodes and/or intestinal compartment before and/or after administering the pharmaceutical composition to the subject.  Of these steps, step a) contains no specific limitation as to how “identifying” is carried out.  Therefore it is given its broadest reasonable interpretation which includes within the scope of “a subject having an imbalanced T-helper cell profile,” any subject having been identified as suffering from or being 
Dependent claims 17-19 further define the subject as either having or not having colitis at the time of treatment.  Dependent claims 20-22 define the identity of the specific polysaccharide being administered.  Dependent claims 23, 24, 31, and 32 identify particular characteristics of the composition being administered and the schedule of administration.  Dependent claim 25 defines the condition being prevented or treated as ulcerative colitis.
Wang et al. discloses that certain zwitterionic polysaccharides alter immune cell function by inducing cytokines such as IL-10 and activating immune cells such as T-cells. (p. 2 lines 27-32) In a preferred embodiment the zwitterionic polysaccharide is PS A2 of ZB fragilis. (p. 4 lines 1-6) The reference further discloses a pharmaceutical composition for activating immune cells comprising this polysaccharide and a pharmaceutically acceptable carrier. (p. 5 lines 5-8) Wang et al. further discloses a method of treating or preventing Th1-responsive disorders including inflammatory bowel disease. (p. 6 line 27 – p. 7 line 7) Since inflammatory bowel disease is responsive to changes in Th1 cells, a subject suffering therefrom is considered to have an imbalanced Th1 profile.  Besides the specific B. fragilis A2 polysaccharide other zwitterionic bacterial polysaccharides can be used as well. (p. 16 lines 1-6) The dose of the polysaccharide administered can vary between 500 nanograms and 500 micrograms per kilogram of subject body weight, and can be determined with routine experimentation. (p. 37 line 30 – p. 38 line 7) Dosing intervals and duration of administration can also be determined by routine experimentation. (p. 38 lines 23-25) The polymer can be administered by various routes including parenteral routes as a preferred embodiment. (p. 40 lines 25-32) Effects of the polysaccharide include inducing IL-10 secretion, (p. 32 line 31 – p. 33 line 13) which is useful for treating conditions including inflammatory bowel disease.  The polymers stimulate host T-cells, (p. 35 lines 3-7) and treat Th1-specific disorders, (p. 35 line 25 – p. 36 line 3) of which inflammatory bowel disease is also considered to be an 
Wang et al. does not specifically disclose a method wherein the condition being treated is ulcerative colitis.  However, Head et al. discloses that ulcerative colitis is one of the two most common forms of inflammatory bowel disease. (p. 247 left column last paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the polysaccharides described by Wang et al. to a subject suffering from ulcerative colitis.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Wang et al. discloses treatment of inflammatory bowel disease generally, of which UC is a common subtype.  Such a disclosure would constitute a suggestion to apply the general teaching to specific patient populations disclosed in the art.
Wang et al. further does not specifically disclose a step of enterally, for example orally, administering the composition to a subject.  However, Mazmanian et al. discloses that the effect of B. fragilis PSA exerts its immunomodulatory properties when administered orally. (p. 110 left column last paragraph – right column second paragraph)
Furthermore Li et al. discloses that while administration of recombinant IL-10 has produced promising results in animal models of colitis, human trials of systemic injection of IL-10 were less effective. (p. 621 left column last paragraph – right column third paragraph) Systemic administration of IL-10 is seen to produce side effects and immunostimulation. (p. 621 right column last paragraph) The pharmacokinetics of IL-10 are also described as possible inadequate for action at the specific site of intestinal inflammation.  Li et al. further discloses that administration of bacteria secreting IL-10 has been used as a method for locally administering IL-10 to the bowel by the oral route. (p. 622 left column 
Based on these secondary references, one of ordinary skill in the art at the time of the invention would have found it to be obvious to improve the process described by Wang et al. by orally or rectally administering the polysaccharide rather than administering it parenterally.  Specifically, Wang et al. discloses a prior art process that differs from the claimed invention in that the route of administration is parenteral rather than oral.  Furthermore Li et al. discloses that systemic delivery of IL-10 has been found to be difficult and problematic as a therapy for inflammatory bowel disease and that local delivery by oral or rectal administration is expected to constitute an improvement.  Finally, Mazmanian et al. discloses that B. fragilis PSA is effective when delivered orally, thereby indicating a likelihood of success in modifying the treatment described by Wang et al. to include oral administration.  Furthermore while Wang et al. discloses parenteral administration as preferred, the reference also generically discloses that any route of administration can be used.
With respect to the specific dosages and durations of administration described in instant claims 23, 31, and 32, one of ordinary skill in the art would have been able to determine the optimal dosage and duration to treat a particular disease with a particular polysaccharide, in view of the statement by Wang that such experimentation can be determined by routine experimentation.
With respect to the step of measuring expression of Foxp3 recited in claim 16, Wang et al. does not disclose a step of measuring expression of this gene.  However, Vandenbark et al. discloses methods of detecting an autoimmune disease in a subject, or assessing the efficacy of a therapy for an autoimmune e disease in a subject, comprising measuring the expression of Foxp3 in a biological sample taken from the subject. (p. 3 lines 16-27) Autoimmune diseases contemplated by this reference include inflammatory bowel disease, including both Crohn’s disease and ulcerative colitis. (p. 9 lines 3-10) Particularly, an increase in Foxp3 expression indicates that the therapy being monitored is having the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to measure the expression of Foxp3 in the mesenteric lymph nodes or colon of a subject treated by the method described by Wang et al.  One of ordinary skill in the art would have found this measurement step to have been obvious because of the suggestion by Vandenbark et al. to measure changes in Foxp3 expression to monitor the effectiveness of therapy for autoimmune diseases coupled by the disclosure by Uhlig et al. that Foxp3 is expressed in these tissues.
Therefore the invention taken as a whole is prima facie obvious.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. in view of Head et al. in view of Mazmanian et al. in view of Li et al. in view of Vandenbark et al. in view of Uhlig et al., as applied to claims 16-21, 23-25, 31, and 32 above, and further in view of Tzianabos et al. (Infection and Immunity 1994, reference of record in previous action)
The disclosures of Wang et al., Head et al., Mazmanian et al., Li et al., Vandenbark et al., and Uhlig et al. are discussed above.  Wang et al. further describes protection from abscess formation as one of the beneficial effects of the disclosed polysaccharides. (p. lines 8-11)  Wang et al. in view of Head et al. in view of Mazmanian et al. in view of Li et al. in view of Vandenbark et al. in view of Uhlig et al. does not disclose a method wherein the polysaccharide is PS B from B. fragilis.
Tzianabos et al. discloses that both PSA and PSB are zwitterionic polysaccharides of B. fragilis. (p. 4881 right column first paragraph, p. 4882 figure 1) Both of these polysaccharides were tested for their ability to protect against intra-abdominal abscess formation, (p. 4883 left column second paragraph) and seen to have a protective effect. (p. 4883 right column second paragraph) Chemical modification of polysaccharides indicated that this protective effect was associated with the presence of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use other zwitterionic polysaccharides such as B. fragilis PSB in the method described by Wang et al.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Tzianabos et al. discloses that this other polysaccharide has the same chemical features and biological activity as PS A1.
Therefore the invention taken as a whole is prima facie obvious.

Response to Arguments
Applicant’s arguments, submitted March 2, 2022, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejections.  Applicant argues that the therapeutic methods described by Wang and Vandenbark act by different methods, with Wang describing a method involving stimulating T-cells while Vandenbark describes suppressing T-cells.  Therefore the disclosure of monitoring FOXP3 expression described by Vandenbark would not be expected to be useful in assessing the therapy described by Wang.
As an initial matter, the claims as presently written do not require that FOXP3 expression be specifically measured as a method of assessing the success of therapy.  Step C in claim 16 merely requires that measurement of FOXP3 be carried out before administering the pharmaceutical composition, after administering the pharmaceutical composition, or both.  P. 28 lines 6-12 of Vandenbark read, “One method embodiment for detecting or diagnosing in a subject an autoimmune disease or a predisposition to an autoimmune disease, involves (a) determining the expression and/or activity of FOXP3 (e.g., gene, transcript and/or protein) in a biological sample from a subject; and (b) comparing the expression and/or activity of the FOXP3 in the biological sample to the expression and/or activity of the FOXP3 in a reference sample, wherein a difference in the expression and/or activity of the FOXP3 in the biological sample and the reference sample detects or diagnoses in the subject an autoimmune disease or a predisposition to an autoimmune disease.” This disclosure pertains to a diagnostic method carried out on a subject before the subject is treated, and does not depend on the eventual treatment being one that suppresses T-cells as is alleged in the arguments.  Even if the intended therapy were one completely different from the peptides used in the method described by Vandenbark, the diagnostic method described by Vandenbark as a way to detect autoimmune disease or predisposition to autoimmune disease is usable on its own as a diagnostic method, and encompassed by step c) of present claim 16.
Applicant additionally argues that the amendment to claim 16 reciting “correlating the measured expression of Foxp3 to the efficacy of the pharmaceutical composition comprising the zwitterionic polysaccharide in preventing or reducing the development of colitis in the subject,” differentiates the claims from the cited prior art.  However, neither the claims nor the specification particularly define what is involved in correlating Foxp3 expression to this outcome.  From Applicant’s arguments, it appears that the intended meaning of this limitation is to somehow require that the person carrying out the claimed method use the level of Foxp3 expression as a way to determine whether or not the therapy is having the intended effect, or else that the person carrying out the method be mentally aware of the fact that administering a bacterial zwitterionic polysaccharide can induce expansion of Foxp3+ Treg cells.  While this could be a possible interpretation of the claim language, it could just as easily be interpreted to mean that a certain level of Foxp3 expression correlates with the subject suffering from a condition such as an autoimmune disease that can successfully be treated using the zwitterionic polysaccharide.
Additionally, even if these issues were overcome, and the claims were amended and/or interpreted in such a way as to clearly be directed to a method wherein measurement of Foxp3 is used 
Finally, Applicant argues that the specification, particularly example 19 and figures 31-32, discloses evidence of unexpected results persuasive to overcome any prima facie case of obviousness against the claims.  However, in view of the disclosure of Wang, it is not unexpected that administration of a bacterial zwitterionic polysaccharide can treat or prevent colitis.  The fact that Applicant has disclosed new facts about the mechanism by which this occurs does not constitute a finding of unexpected results.  In addition example 19 in the specification tested only one specific zwitterionic polysaccharide and is therefore not commensurate in scope with any claim other than claim 21.  Finally, since animals treated with PSA were compared only with untreated controls and not with animals treated with other polysaccharides, this evidence could not in any circumstance show an improved effect of PSA as compared with any other zwitterionic bacterial polysaccharides used in the art.
For these reasons the rejections are maintained and made FINAL.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	3/17/2022